Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Plan Administrator The Shaw Group Inc. 401(k) Plan: We consent to the incorporation by reference in the registration statements (no. 333-160557 and no. 333-115155) on FormS-8 of The Shaw Group Inc. of our report dated June27, 2012 with respect to the statements of net assets available for benefits of The Shaw Group Inc. 401(k) Plan as of December31, 2011 and 2010, the related statements of changes in net assets available for benefits for the years then ended, and the supplemental schedule H, line4i – schedule of assets (held at end of year) as of December31, 2011 which report appears in the December31, 2011 annual report on Form11-K of The Shaw Group Inc. 401(k) Plan. /s/KPMG LLP Baton Rouge, Louisiana June 27, 2012
